ORDER
The records in the office of the Clerk of the Supreme Court show that on September 2, 1965, George Thaddeus Williams was admitted and enrolled as a member of the Bar of this State.
In a letter addressed to the South Carolina Supreme Court, dated June 1, 1996, George Thaddeus Williams submitted his resignation from the South Carolina Bar. His letter is made a part of this order.
[[Image here]]
IT IS THEREFORE, ORDERED that George Thaddeus Williams shall, within fifteen (15) days of the issuance of this order, deliver to the Clerk of the Supreme Court his certificate to practice law in this State.
In addition, George Thaddeus Williams shall promptly notify, or cause to be notified, by certified mail, return receipt requested, all clients currently being represented in pending matters in this State, of his resignation.
*534George Thaddeus Williams shall file an affidavit with the Clerk of the Supreme Court, within fifteen (15) days of the issuance of this order, showing that he has fully complied with the provisions of this order. The resignation of George Thaddeus Williams shall be effective upon full compliance with this order. His name shall then be removed from the roll of attorneys.
Ernest A. Finnev. Jr.. C.J.
Jean H. Toal. A.J.
James E. Moore. AJ.
John H. Waller. Jr.. AJ.
E.C. Burnett. III. AJ.